DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020, has been entered.
 Response to Amendment
	This Office Action is in response to the amendments filed in the RCE on December 17, 2020, as directed by the Final Rejection on July 17, 2020. Claims 1, 11, 13-14 and 19 are amended. Claim 2 is cancelled. Claims 20-21 are new. Claims 1 and 3-21 are pending in the instant application. The previous rejection under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The previous rejections under 35 U.S.C. 103 are withdrawn as necessitated by amendment and in response to applicant’s arguments.
Response to Arguments
Applicant’s arguments, see Pages 9-11, filed October 19, 2020, with respect to claims 1 and 3-19 have been fully considered and are persuasive.  The rejections under 35 U.S.C 103 of claims 1 and 3-19 have been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-21 are allowed and are renumbered 1-20.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record may be seen as Zuber (U.S Publication No. 2014/0373856 A1) and Buehler (U.S Publication No. 2016/0338402 A1).
Regarding claim 1, Buehler discloses an aerosol-generating article (4), comprising: a plurality of elements coaxially aligned and assembled within a wrapper (see Fig. 1-2, the article 4 contains a plurality 
Zuber teaches wherein the liquid retention medium is devoid of the liquid aerosol-forming substrate prior to the release of the liquid aerosol-forming substrate from the at least one frangible capsule (Paragraph 0038; The aerosol-forming substrate may be located in a capsule and may be broken to release the contents into the surrounding porous carrier material during, or immediately prior to use).
However, Buehler and Zuber are silent regarding wherein the liquid retention medium is positioned at the distal end of the aerosol-generating article. The distal end of the aerosol-generating article is intended to be the terminal end of the aerosol-generating article, as opposed to a distal half of the aerosol-generating article, as is evident in Applicants Specification Paragraphs 0173, for example. Thus, the liquid retention medium is always positioned at the distal end, regardless of the position of the frangible capsule therein. Further, there is no teaching or suggestion to move the liquid retention medium to the very distal end of the aerosol-generating article, as a plug is typically placed at the distal end instead to prevent leakage of the aerosol forming substrate into the rest of the device (see Zuber Fig. 1; However it is noted that Fig. 4 of Applicants specification shows a plug 405 positioned next to the distal end where the liquid retention medium is located, and can thus be seen as also being positioned at the distal end).

Similar arguments can be made for independent claims 13 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785